STREET, C. J.
This was an action brought in the district court of Pima County by Pima County, plaintiff, on the official bond of Manley S. Snyder, which had been executed to the territory of Arizona on the twenty-ninth day of December, *4518S8, to secure the performance of the official duties of Manley S. Snyder, as tax-collector of Pima County, for the term of two years, beginning on the first day of January, 1889, and ending on the last day of December, 1890, alleging that the said Snyder had, as tax-collector, failed to pay the amount of $4,070 to the treasurer of Pima County, which he had collected as tax-collector and had converted to his own use. The bond was set out in the body of the complaint, in luec verba, and revealed the fact that it had not been signed by Manley S. Snyder as principal, which defect in the bond was also suggested by the pleader in the body of the complaint. To this complaint a demurrer was filed, which was sustained by the district court, which rendered judgment in favor of the defendants, dismissing plaintiff’s complaint. Prom that judgment the plaintiff, Pima County, appealed to the supremé court of the territory of Arizona. The appeal was heard and decided by this court on the ninth day of March, 1896, wherein this court reversed the judgment of the district court and remanded the cause to the same court, with directions to overrule the demurrer. The cause was thereafter tried in said court upon the merits, and on the sixth day of January, 1897, judgment was rendered in favor of plaintiff, Pima County, and against all of the sureties on said bond, and all of the defendants herein, except Manley S. Snyder, principal, for the sum of $4,126.50. Manley S. Snyder, being out of the territory, was not served with summons, nor did he appear in the action. Prom that judgment the sureties have appealed to this court, and again raise the identical question heretofore decided on the former appeal,—to wit, “that Manley S. Snyder, as principal, not having signed the bond, whether the sureties were obligated thereon.” That question was solved by this court on the former appeal, and the opinion therein may be found in 5 Ariz. 45, 44 Pac. 297, 298. This court then resolved that the bond, not having been given as directed by paragraph 3078 of the Revised Statutes, which directs that all official bonds be in form joint and several, except as otherwise provided, but having been given under paragraph 3081, which provides that sureties signing such a bond as this become severally liable, was a several bond, and not a joint bond, and it being a several bond, the signature of the principal was not essential; that the principal, Manley S. Snyder, being *46obligated by operation of law to pay over the money collected by him as tax-collector, the sureties, who guarantied the fulfillment of that obligation, cannot avoid their obligation because their principal did not sign the bond with them. The rule contended for by appellants might apply where the principal is not obligated in any other way that by the bond, but only by virtue of having executed the bond. If Manley S. Snyder, the principal, was not obligated to Pima County in any other way than by the execution of the bond, the contention of appellants might not be without reason; but he does stand obligated by virtue of his office, by virtue of his oath, and by virtue of the obligation which he entered into, and Pima County could recover against him as well without a' bond as with it. If his sureties signed a bond guarantying the fulfillment of his obligations which did not conform to the statute and become a statutory bond, it was at least such a' bond as could be recovered upon under statutory regulation. Such species of bond is provided for by paragraph 3086, which reads: “Whenever an official bond does not contain the substantial matter or conditions required by law, or there are any defects in the approving or filing thereof, it is not void so as to discharge such officer and his sureties; but they are equitably bound to the territory or party interested.” We are satisfied with the former judgment of this court upon that question, and see no reason for disturbing it. Even though we should now be convinced that this court has made a mistake in its former judgment directing the district court to overrule the demurrer and proceed to trial, yet that judgment is the law in this case. Its construction is more than stare decisis. It becomes res adjudicata. While this court may reserve to itself the right to reverse that decision as it may be applied to another case, yet it is well settled that a judgment of an appellate court in a case becomes the law of that particular case, and is not subject to review thereafter on second appeal. Bradley v. Norris, 67 Minn. 48, 69 N. W. 624; Pierce v. Underwood, 112 Mich. 186, 70 N. W. 419; Commissioners v. Bonebreak, 146 Ind. 311, 45 N. E. 470; Krantz v. Railway Co., 13 Utah, 1, 32 L. R. A. 828, 43 Pac. 624; Bank v. Lewis, 13 Utah, 507, 45 Pac. 890; Isert v. Davis, 18 Ky. Law Rep. 510, 37 S. W. 151. The supreme court of the United States, in Stewart v. Salamon, 97 U. S. 361, settles the" *47law for ns in the following language: “ An appeal will not be entertained by this court from a decree entered in the circuit or other inferior court in exact accordance Avith our mandate upon a previous appeal. Such a decree, when entered, is in effect our decree, and the appeal would be from ourselves to ourselves.” In this case the district court overruled the demurrer, in accordance with the decree and judgment of this court, and heard the ease upon its merits. To now reverse the judgment of that court by changing a rule laid down by this court for its guidance, would be.to condemn the action of the judge for doing that which this court had directed to be done. The judgment of the district court is affirmed.
Sloan, J., Doan, J., and Davis, J., concur.